 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARCUS DION BROOKING,
NO. 3:15-CV-02134

Plaintiff,
Vv. 2 (JUDGE CAPUTO)
D.O.C., et al., (MAGISTRATE JUDGE SAPORITO)
Defendants.

ORDER

 

NOW, this LZ ay of June, 2019, upon review of the Report and Recommendation
(Doc. 24) of Magistrate Judge Joseph F. Saporito, Jr. for plain error or manifest injustice,
IT iS HEREBY ORDERED that:
(1) | The Report and Recommendation (Doc. 24) is ADOPTED.
(2) | The remaining claim against the Pennsylvania Department of Corrections is
DISMISSED with prejudice.
(3) | This matter is RECOMMITTED to Magistrate Judge Saporito for further

DE (ocr

A. Richard ae uto
United States District Judge

proceedings.

 

 

emer serene meee,

 

 
